Citation Nr: 0522746	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  03-36 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 




INTRODUCTION

The veteran served on active duty from April 1968 to January 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
from a July 2003 RO decision which denied the veteran's claim 
for service connection for PTSD.  


FINDING OF FACT

The veteran does not have post-traumatic stress disorder 
(PTSD).


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Service Connection

The veteran argues that service connection is warranted for 
PTSD due to participation in combat during service in 
Vietnam.  In light of the Board's determination that the 
preponderance of the evidence is against the claim that the 
veteran has PTSD, the issue of whether verified stressors 
exist is a "downstream" issue which will not be further 
discussed.  See Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998) 
(holding that under 38 U.S.C.A. § 1110, the veteran must 
submit proof of a presently existing disability resulting 
from service in order to merit an award of compensation).

In January 2003, the veteran filed his claim for PTSD.  In 
July 2003, the RO denied the claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
for post-traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).

The veteran's service separation document, DD Form 214, shows 
he served in the Army from April 1968 to January 1971, 
including about a year in Vietnam; his military occupational 
specialty was a "rad rel and carr attend"; and he received 
no decorations evincing combat.  While in Vietnam, his 
principal duties are listed as "rad rel & carr atten" and 
"team chief."  

The veteran's service medical records include an examination 
report, dated in July 1970, which shows that his psychiatric 
condition was clinically evaluated as normal.  The remainder 
of the service medical records are silent as to complaints, 
treatment or a diagnosis involving an acquired psychiatric 
disorder.

The Board finds that the preponderance of the evidence is 
against the claim that the veteran has PTSD.  The post-
service medical evidence consists of VA progress notes, dated 
between  2003 and 2004, which show that the veteran has been 
diagnosed with depression, ETOH (alcohol) abuse, and 
"substance-inducted mood disorder, alcohol abuse."      

The Board finds that the preponderance of the evidence is 
against the claim that the veteran has PTSD.  There is no 
competent evidence to show that the veteran has been 
diagnosed with PTSD.  In this regard, the VA progress notes 
show that the veteran has reported that he was diagnosed with 
PTSD at the Vet Center in about 1980.  However, a statement 
from the Vet Center, dated in July 2003, shows that the 
veteran was seen in April 1980 for complaints of an 
"interpersonal conflict with his family and other," and 
that he had been separated from his wife for two months.  He 
was referred to a physician at the "day hospital," and 
there was no evidence of further contact.  In addition, a 
July 2004 VA progress note shows that VA personnel had phoned 
the veteran to discuss his "issues with depression," but 
that they were unable to reach him.  The note indicates that 
the VA staff intended to schedule the veteran for a follow-up 
treatment for depression in one month.  The note states that 
the veteran "may need referral to PTSD clinic."  In 
summary, this progress note indicates treatment for 
depression, with a speculative reference to PTSD, but no 
actual finding of PTSD.  Based on the foregoing, the Board 
finds that the preponderance of the evidence is against the 
claim that the veteran has PTSD, and that the claim must be 
denied.

The Board has considered the veteran's written testimony 
submitted in support of his arguments that he has the claimed 
condition that should be service connected. To the extent 
that these statements may be intended to represent evidence 
of continuity of symptomatology, without more these 
statements are not competent evidence of a diagnosis or a 
nexus between PTSD and his service, nor are they competent 
evidence that he has PTSD.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Accordingly, 
the veteran's claim for service connection must be denied. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107 (West 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the veteran notice letters in December 
2002, June 2003, November 2004, and April 2005, (hereinafter 
"VCAA notification letters") that informed him of the type 
of information and evidence necessary to support his claim.  
In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the supplemental statement 
of the case (SSOC), he was provided with specific information 
as to why this particular claim was being denied, and of the 
evidence that was lacking.  

With regard to elements (2) and (3), the Board notes that the 
RO's VCAA notification letters informed the veteran of his 
and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2004).  

Finally, with respect to element (4), the Board notes that 
the RO's VCAA notification letters contained a specific 
request for the veteran to provide additional evidence in 
support of his claim.  He was asked to identify all relevant 
treatment and to complete authorizations (VA Forms 21-4138 
and/or 21-4142) for all evidence that he desired VA to 
attempt to obtain.  

What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA medical records.  Although the veteran has not 
been afforded a VA examination, and an etiological opinion 
has not been obtained, the Board finds that the evidence, 
discussed infra, which indicates that the veteran did not 
receive treatment for the claimed symptoms during service, 
and that the claims file does not contain competent evidence 
showing that he has PTSD, or that there is nexus between PTSD 
and his service, warrants the conclusion that a remand for 
examination and/or opinion is not necessary to decide the 
claim.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 
3.159 (c)(4) (2004); Wells v. Principi, 327 F. 3d 1339, 1341 
(Fed. Cir. 2002).  The Board concludes, therefore, that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  




ORDER

Service connection for PTSD is denied.


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


